Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 3/8/2022 fails to comply with 37 CFR 1.97(d) because it lacks a statement as specified in 37 CFR 1.97(e) or the fee set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Gatto (US 3,771,393) teaches a cutting apparatus for cutting a pipe comprising a cutting apparatus (10) including a carriage (12) having a drum structure (14) wherein a saw blade is mounted on a rotatable shaft which is configured to move arcuately toward and away for the pipe in an arcuate slot wherein the movement is effected by a double acting fluid cylinder (90).  Savioli (US 6,009,780) teaches an apparatus for cutting a tubular bar including a first disc-shaped rotary cutting tool (15) supported by a first arm (35) operatively connected to a fluid cylinder (13) for angularly oscillating operation.  Ramfjord (US 2011/0100638) teaches an apparatus for cutting a tubular part including cutting elements (6) each cutting element connected to a hydraulic cylinder (12) wherein hydraulic motors (13) turn a toothed ring (18), carrier bodies (5) thereby the cutting elements.  CN 201079965 teaches a chamfer device including a hydraulic cylinder (7) connected with one end of a swing arm (9) wherein the swing arm is rotatably connected with a large rotating disc (16) and the other end of the swing arm is connected with a cutter shaft (13) which is connected with a cutter saw blade (11).  However, none of the cited prior art, singly or in combination, fairly teach or suggest an apparatus for cutting pipes made of plastic material including the second arm including the electric actuator and the supporting body for controlling the first arm, the locking element for stably holding the electric actuator and the supporting body wherein the disengaging device for releasing the locking element to allow movement of the electric actuator and the supporting body as claimed in combination with other limitations set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/           Primary Examiner, Art Unit 3724